IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                           AT JACKSON

                      JANUARY 1998 SESSION
                                                FILED
                                                 January 26, 1998

                                                Cecil Crowson, Jr.
STATE OF TENNESSEE,              )              Appellate C ourt Clerk
                                 )   NO. 02C01-9702-CR-00052
      Appellee,                  )
                                 )   SHELBY COUNTY
VS.                              )
                                 )   HON. JAMES C. BEASLEY, SR.,
QUENTIN LEWIS,                   )   JUDGE BY DESIGNATION
                                 )
      Appellant.                 )   (Aggravated Robbery)



FOR THE APPELLANT:                   FOR THE APPELLEE:

A.C. WHARTON, JR. (Of Counsel)       JOHN KNOX WALKUP
Shelby County Public Defender        Attorney General and Reporter

TONY N. BRAYTON (On Appeal)          CLINTON J. MORGAN
JUANITA PEYTON (At Trial)            Assistant Attorney General
Assistant Public Defenders           Cordell Hull Building, 2nd Floor
201 Poplar Avenue, Suite 201         425 Fifth Avenue North
Memphis, TN 38103-1947               Nashville, TN 37243-0493

                                     WILLIAM L. GIBBONS
                                     District Attorney General

                                     LEE V. COFFEE
                                     Assistant District Attorney General
                                     201 Poplar Avenue, Suite 301
                                     Memphis, TN 38103-1947




OPINION FILED:



AFFIRMED



JOE G. RILEY,
JUDGE
                                      OPINION



         The defendant, Quentin Lewis, was convicted by a Shelby County jury of

aggravated robbery. He was sentenced as a Career Offender to thirty (30) years

incarceration. On appeal, he challenges the sufficiency of the convicting evidence.

After a thorough review of the record, we affirm the judgment of the trial court.



                                       FACTS



         On October 28, 1995, Jacqueline Green was working as the manager of

Payless Shoe Store in Memphis. She was standing at the cash register when she

noticed a man enter the store. The man was identified at trial as the defendant.

Defendant looked around the store for approximately 20 minutes and approached

the register area carrying some hiking boots. He then walked to the side of the

counter, displayed a “hook-billed knife” and demanded that Green empty the

contents of the cash register.

         Because Green had previously taken most of the money out of the register

and placed it in a safe, only $8.75 remained in the drawer. She gave the defendant

one (1) $5 bill, two (2) $1 bills and seven (7) quarters. In the process of emptying

the register drawer, Green was able to trigger two silent alarms alerting the police

that a robbery was in progress. Defendant left the store with the money and the

boots.

         After the defendant left, Green walked outside to determine which direction

he was traveling. The police arrived shortly thereafter, and Green gave them a

description of the perpetrator.

         Within minutes, Officers John Hughes and Regina Smith of the Memphis

Police Department heard a radio broadcast describing the suspect of the robbery.

Because they were patrolling in the immediate area, Hughes and Smith began

looking for the suspect.      Approximately five minutes later, they spotted the

defendant, who fit the description of the robbery suspect. He was standing in the



                                          2
back of an apartment complex attempting to enter the back door of an apartment.

       Hughes and Smith took defendant into custody. Pursuant to a search, they

discovered a knife with a curved blade in his pocket. They further found $8.75 on

his person, which consisted of one (1) $5 bill, two (2) $1 bills and seven (7) quarters.

They brought defendant back to Payless in their squad car. While defendant was

sitting in the back of the car, Green positively identified him as the man who robbed

the store.

       The jury found defendant guilty of aggravated robbery. The trial court

sentenced him as a Career Offender to thirty (30) years. From his conviction,

defendant brings this appeal.



                          SUFFICIENCY OF THE EVIDENCE



       Defendant contends that the evidence is insufficient to support his conviction.

He maintains that the “showup” identification procedure utilized by the police makes

the eyewitness identification untrustworthy. He further claims that the state’s only

eyewitness, Jacqueline Green, was present in the courtroom when he was identified

as “Quentin Lewis” by third persons prior to her testifying at trial.1 Therefore, he

asserts that the eyewitness identification testimony is insufficient to justify a

reasonable trier of fact finding him guilty beyond a reasonable doubt.

       In determining the sufficiency of the evidence, this court does not reweigh or

reevaluate the evidence. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978).

A jury verdict approved by the trial judge accredits the state's witnesses and

resolves all conflicts in favor of the state. State v. Bigbee, 885 S.W.2d 797, 803

(Tenn. 1994); State v. Harris, 839 S.W.2d 54, 75 (Tenn. 1992).

       On appeal, the state is entitled to the strongest legitimate view of the

evidence and all legitimate or reasonable inferences which may be drawn



       1
        The defendant does not contest the admissibility of the eyewitness identification at
trial. He simply alleges that the “showup” identification and the identification of the
defendant in the courtroom prior to the victim’s testimony are relevant factors in determining
whether the evidence is sufficient to support the verdict.

                                              3
therefrom. Id. This court will not disturb a verdict of guilt due to the sufficiency of

the evidence unless the defendant demonstrates that the facts contained in the

record and the inferences which may be drawn therefrom are insufficient, as a

matter of law, for a rational trier of fact to find the accused guilty beyond a

reasonable doubt. State v. Brewer, 932 S.W.2d 1, 19 (Tenn. Crim. App. 1996).

Accordingly, it is the appellate court's duty to affirm the conviction if the evidence,

viewed under these standards, was sufficient for any rational trier of fact to have

found the essential elements of the offense beyond a reasonable doubt. Tenn. R.

App. P. 13(e); Jackson v. Virginia, 443 U.S. 307, 317, 99 S.Ct. 2781, 2789, 61 L.

Ed.2d 560 (1979); State v. Cazes, 875 S.W.2d 253, 259 (Tenn. 1994).

       In the present case, Green testified that she was certain that defendant was

the same man who robbed her on October 28. She stated that she observed him

for approximately 20 minutes prior to the robbery and was able to get a good look

at his face. He was not wearing anything on his head that could have hindered

Green’s view of his face before or during the robbery. The identification of a

defendant as the person who committed the offense is a question of fact for the jury

to determine. State v. Strickland, 885 S.W.2d 85, 87 (Tenn. Crim. App. 1993). The

testimony of the victim identifying the defendant as the perpetrator of the crime is

sufficient, in and of itself, to support a conviction. Id.

       Furthermore, pursuant to defendant’s arrest, the police recovered a hook

blade knife and $8.75 in the exact denominations as that taken from the store.

Therefore, we find that the evidence is sufficient to support defendant’s convictions.

       This issue is without merit.




       Accordingly, the judgment of the trial court is affirmed.




                                            4
                                    JOE G. RILEY, JUDGE



CONCUR:




JOE B. JONES, PRESIDING JUDGE




PAUL G. SUMMERS, JUDGE




                                5